January 19, 1918. The opinion of the Court was delivered by
This was an action for damages, actual and punitive, for $5,000 by plaintiff against the defendant and tried at the Summer term of Court for Richland county, 1917, and resulted in a verdict for the plaintiff for $100 actual damages and $2,500 punitive damages. After verdict was rendered a motion for a new trial was made and his Honor reduced the verdict for punitive damages to $2,000, leaving the total verdict at $2,100, for which judgment was entered. After entry of judgment defendant appealed.
Exceptions 1, 2 and 3 allege error in not directing a verdict in favor of the defendant as moved for before his *Page 325 
Honor in the Circuit Court. It has been held so repeatedly by this Court that, where there is evidence from which more than one inference can be drawn in a cause on trial, it must be submitted to the jury for their determination, that quotation of authority is unnecessary, and in this case at bar there was ample testimony both as to actual and punitive damages to warrant his Honor in submitting the case to the jury, and these exceptions are overruled.
Exceptions 4, 5, 6 and 7 raise substantially the same point and will be considered together. They complain of error in not instructing the jury as requested by the defendant and in erroneous instructions in his charge as to plaintiff's acknowledgment of title of defendant of property in question and of such conduct on plaintiff's part which amounted to waiver and estoppel by him.
The evidence in the case shows that the plaintiff leased from C.W. Brown a house furnished, which furniture consisted, among other things, of one gas stove of about the value of $30 and one gas heater of about the value of $70; that at that time it was in the possession of Brown, and as far as plaintiff knew Brown was the owner of the property; that on September 20, 1915, defendant's agents, in the absence of plaintiff and his wife, went in the house of plaintiff and over the protest of plaintiff's servants removed the gas stove and gas heater; that plaintiff's wife at that time was in the hospital very ill; that he had been in the house four or five months before he heard of any claim that Brown owed the defendant; that he knew nothing of the contract between Brown and the defendant until long after he had been put in possession of the house and furniture in dispute; that he offered to make payments on what Brown owed defendant if he could get Brown's consent and if Brown would deduct it from the rent; that after defendant removed the stove and heater he had to buy others from the defendant; *Page 326 
could not get them in Columbia from any one else; that it took several days to get the stove and heater installed, which put him in bad shape; that during all this time his wife was seriously ill in the hospital and not expected to live; and that she was excepted home next day and needed hot water and food prepared, and when his wife came home she could not get it.
Under the pleadings and evidence in the case his Honor, by his charge, declared the law fully and correctly. He committed no error in his charge by commission or omission. He clearly stated the issues and declared the law applicable thereto fully, clearly, and comprehensively. There was nothing in his charge that was prejudicial to the defendant, and the exceptions are not meritorious, and these exceptions are overruled.
Exception 7 is overruled. A lease for less than a year need not be recorded. The statute is applicable. The defendant brought the whole trouble on itself by the negligent and wilful action of its agents and servants, and the jury were justified under the facts of the case and law applicable to the facts in rendering a verdict both for actual and punitive damages. There is no prejudicial error as complained of. The exceptions are overruled.
Judgment affirmed.
MESSRS. JUSTICES HYDRICK, FRASER and GAGE concur.
MR. CHIEF JUSTICE GARY did not sit.